 



Exhibit 10.01

SILICON IMAGE, INC.

BONUS PLAN FOR FISCAL YEAR 2005

1. Purpose

     The purpose of this Bonus Plan (this “Plan”) is to provide financial
incentives for certain executive1 and non-executive2 employees (“Executives” and
“Non-Executives”, respectively) of Silicon Image, Inc. (the “Company”) to meet
and exceed the Company’s annual financial goals.

2. Eligibility

     Executives and Non-Executives of the Company selected by the Committee (the
“Participants” and each a “Participant”) shall be eligible to participate in
this Plan; provided however, that neither Executives and Non-Executives who are
entitled to participate in any Company sales incentive plan nor employees hired
after September 30, 2005 are eligible to participate in this Plan. Participation
in this Plan is on a fiscal year basis and in the sole discretion of the
Compensation Committee of the Company’s Board of Directors (the “Committee”).

3. Administration

     a. This Plan shall be administered by the Committee which may delegate
specific administrative tasks to others as appropriate for administration of
this Plan.

     b. Subject to the provisions of this Plan, the Committee shall have
exclusive authority to designate Participants, the amount of each award under
this Plan (“Award”), the date when any performance goals are measured, and the
date when Awards (if any) will be paid.

     c. The Committee shall have all discretion and authority necessary or
appropriate to administer this Plan, including, but not limited to, the power to
interpret this Plan, to prescribe, amend and rescind rules and regulations
relating to it, and to make all other determinations necessary or advisable in
the administration of this Plan, and such determination shall be final and
binding upon all persons having an interest in this Plan.

     d. A majority of the Committee shall constitute a quorum, and the acts of a
majority of the members present at a meeting at which a quorum is present or any
action taken without a meeting by a writing executed by all of the members of
the Committee shall constitute the act of the Committee.

     e. All expenses and liabilities incurred by the Committee in the
administration of this Plan shall be borne by the Company. The Committee may
employ attorneys, consultants, accountants, or other persons. The Committee and
the Company and its officers and directors shall be entitled to rely upon the
advice, opinion, or valuations of any such persons. No member of the Committee
shall be personally liable for any action, determination, or interpretation
taken or made with respect to this Plan, unless such action, determination, or
interpretation constitutes criminal misconduct or willful negligence or
demonstrates bad faith, and all members of the Committee shall be fully
protected by the Company in respect of any such action, determination or
interpretation.



--------------------------------------------------------------------------------

1   “Executive” means an employee of the Company at the level of Vice President
or above employed by the Company or any affiliated Company as determined by the
Committee.   2   “Non-Executive” means an employee of the Company, other than an
Executive, employed by the Company or any affiliated Company as determined by
the Committee.

 



--------------------------------------------------------------------------------



 



4. Bonus Pool Establishment and Allocation

     Subject to the terms and conditions of this Plan, the Company will
establish a cash bonus pool if either:



  •   year-to-date actual revenue3 for the fiscal year ended December 31, 2005
(“Actual Revenue”) equals or exceeds the planned revenue for the fiscal year
(“Target Revenue”) established in the Annual Operating Plan approved by the
Board of Directors (“Annual Operating Plan”); or



  •   year-to-date actual operating income (calculated on a pro forma4 basis)
for the fiscal year ended December 31, 2005 (“Actual Operating Income”) equals
or exceeds the planned operating income (calculated on a pro forma basis) for
the fiscal year (“Target Operating Income”) established in the Annual Operating
Plan.

    If both Actual Revenue and Actual Operating Income do not equal or exceed
Target Revenue and Target Operating Income, respectively then no cash bonus pool
will be established.

     4.1 Executive Participants’ Bonus Pool

     The amount of the cash bonus pool for Executive Participants will be equal
to a function of the extent to which Actual Revenue equals or exceeds Target
Revenue and/or Actual Operating Income equals or exceeds the Target Operating
Income, as applicable, determined as follows.

For Executive Participants

          Percent Achievement of   Multiplier Factor (as   Estimated Pool Annual
Year-to-Date   percentage of 100%   Attributable to Revenue Revenue  
achievement level)   Attainment5 Below 100%   0.0%   $0 100% to 105%   100.0%  
$768,560 105% to 110%   125.0%   $960,700 110% to 115%   150.0%   $1,152,840
115% to 125%   175.0%   $1,344,980 125% and above   200.0%   $1,537,120

                  Estimated Pool Percent Achievement of   Multiplier Factor (as
  Attributable to Annual Year-to-Date   percentage of 100%   Operating Income
Operating Income   achievement level)   Attainment5 Below 100%   0.0%   $0 100%
to 105%   100.0%   $768,560 105% to 110%   125.0%   $960,700 110% to 115%  
150.0%   $1,152,840 115% to 125%   175.0%   $1,344,980 125% and above   200.0%  
$1,537,120

     The amounts of Awards, if any, allocable to individual Executive
Participants will be determined by the Committee in its sole discretion and may
be less than, equal to or greater than target bonus levels.



--------------------------------------------------------------------------------

3   Represents the Company’s total product, development, licensing and royalty
revenues for fiscal year 2005 as reported in the Company’s financial statements.
  4   Operating income calculated on a pro-forma basis is not calculated in
accordance with Generally Accepted Accounting Principles (GAAP) and excludes
stock compensation expense, amortization of intangible assets, patent defense
costs, acquisition integration costs, restructuring costs, gain/(loss) on
derivative securities, gains on escrow settlement, and in-process research and
development.   5   These are estimated amounts. Actual 100% achievement level
amounts will be calculated based on the number of eligible employees, base
salaries and target bonus levels (expressed as a percentage of base salary
ranging from 7-70% depending on employee level) as of December 31, 2005 (subject
to any applicable proration adjustments for partial-year service).

 



--------------------------------------------------------------------------------



 



     4.2 Non-Executive Participants’ Bonus Pool

     The amount of the cash bonus pool for Non-Executive Participants will be
equal to a function of the extent to which Actual Revenue equals or exceeds
Target Revenue and/or Actual Operating Income equals or exceeds the Target
Operating Income, as applicable, determined as follows.

For Non-Executive Participants

          Percent Achievement of   Multiplier Factor (as   Estimated Pool Annual
Year-to-Date   percentage of 100%   Attributable to Revenue Revenue  
achievement level)   Attainment6 Below 100%   0.0%   $0 100% to 105%   100.0%  
$1,767,745 105% to 110%   125.0%   $2,209,682 110% to 115%   150.0%   $2,651,618
115% to 125%   175.0%   $3,093,554 125% and above   200.0%   $3,535,491

                  Estimated Pool Percent Achievement of   Multiplier Factor (as
  Attributable to Annual Year-to-Date   percentage of 100%   Operating Income
Operating Income   achievement level)   Attainment6 Below 100%   0.0%   $0 100%
to 105%   100.0%   $1,767,745 105% to 110%   125.0%   $2,209,682 110% to 115%  
150.0%   $2,651,618 115% to 125%   175.0%   $3,093,554 125% and above   200.0%  
$3,535,491

     The amounts of Awards, if any, allocable to individual Non-Executive
Participants will be determined by Company management and submitted to the
Committee for approval and may be less than, equal to or greater than target
bonus levels.

5. Payment

     Awards under this Plan will distributed as soon as reasonably practicable
following (i) public disclosure of the Company’s financial results for the
fiscal year ended December 31, 2005, (ii) calculation of Actual Operating Income
and (iii) any determination of the amounts of the bonus pool applicable to
Executive Participants and Non-Executive Participants. Participants must be
employed by the Company as employees at the time of distribution in order to be
eligible to receive payment of Awards, unless otherwise determined by the
Compensation Committee. Participants shall be eligible to receive payment of a
full Award if hired by the Company on or before September 30, 2005. Participants
hired after January 1, 2005 shall be eligible to receive payment of a pro-rated
Award (based on the full days of such Participant’s employment). The Committee
may impose additional eligibility requirements on payment of any Awards in its
sole discretion. It is the objective of the Committee that the entire calculated
pool be distributed to eligible Participants.

6. General Provisions

     a. No Prior Funding

     No amounts payable under this Plan shall be funded, set aside or otherwise
segregated prior to payment. The obligation to pay the Awards shall at all times
be an unfunded and unsecured obligation of the Company and the Company shall not
be required to incur indebtedness to fund the bonus pool unless otherwise
directed to do so by the Committee. Participants shall have the status of
general creditors. This



--------------------------------------------------------------------------------

6   These are estimated amounts. Actual 100% achievement level amounts will be
calculated based on the number of eligible employees, base salaries and target
bonus levels (expressed as a percentage of base salary ranging from 7-70%
depending on employee level) as of December 31, 2005 (subject to any applicable
proration adjustments for partial-year service).

 



--------------------------------------------------------------------------------



 



Plan is not qualified under Section 401(a) of the Internal Revenue Code of 1986,
as amended, and is not subject to any provisions of the Employee Retirement
Income Security Act of 1974.

b. No Obligation to Employ

     Eligibility for participation in this Plan is not evidence of, nor does it
constitute, a contract of employment between the Company and any individual.
Nothing in this Plan will confer or be deemed to confer on any individual any
right to continue in the employ of the Company or limit in any way the right of
the Company to terminate an individual’s employment at any time, with or without
cause. This Plan is not intended to and does not create any legal rights for any
employee.

c. Amendment or Termination of Plan

     This Plan may be amended or terminated by the Board or the Committee at any
time prior to payment of Awards hereunder.

d. Headings

     The headings of the sections hereof are inserted for convenience only and
shall not be deemed to constitute a part hereof nor to affect the meaning
thereof.

e. Withholding of Taxes

     To the extent that the Company is required to withhold federal, state,
local or foreign taxes in connection with any benefit realized by a Participant
under this Plan, and the amounts available to the Company for such withholding
are insufficient, it will be a condition to the realization of such benefit that
the Participant make arrangements satisfactory to the Company for payment of the
balance of such taxes required or requested to be withheld.

f. Choice of Law

     All questions concerning the construction, validity and interpretation of
this Plan will be governed by the law of the State of California. Any Award will
not be effective unless such Award is made in compliance with all applicable
laws, rules and regulations.

 